             Case 3:21-mc-80075-WHA Document 46 Filed 05/12/21 Page 1 of 3




 1   BRIAN D. NETTER
     Deputy Assistant Attorney General
 2   STEPHANIE HINDS
     Acting United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     Trial Attorney
 5   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 6   1100 L Street, N.W.
     Washington, DC 20530
 7
     Telephone: (202) 616-8098
 8   Email: robert.c.merritt@usdoj.gov

 9   Attorneys for Defendants

10
11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
14    IN RE SUBPOENA SERVED ON FORMER
      SECRETARY OF EDUCATION                              No. 3:21-mc-80075-WHA
15    ELISABETH DEVOS
16                                                        RESPONSE TO MAY 10, 2021 ORDER

17
18
19
            On May 10, 2021, the Court entered an order requesting that the parties submit “an organ-
20
     izational chart delineating the chain of command between former-Secretary DeVos and the four
21
     former officials already deposed in case No. C 19-03674 WHA, Principal Deputy Under Secretary
22
     Jones, Director Nevin, Chief Operating Officer Brown, and Acting Under Secretary Manning.”
23
     ECF No. 44. The Court further ordered the parties to “strive” to submit a joint filing. Id. The
24
     parties have met and conferred, but were unable to reach agreement on a joint filing. The Depart-
25
     ment of Education (“Department”) submits the following response.
26
            Attached to this filing are three charts that, taken together, reflect the organizational struc-
27
     ture that connects the Borrower Defense Group to the Department’s larger operation. The first
28



                                         Response to May 10, 2021 Order
                                             3:21-mc-80075-WHA
              Case 3:21-mc-80075-WHA Document 46 Filed 05/12/21 Page 2 of 3




 1   chart (Exhibit A) shows a high-level view of the Department’s operating structure. At the top is
 2   the Office of the Secretary and Deputy Secretary, to which all other offices ultimately report. One
 3   of the offices that reports to the Office of the Secretary and the Deputy Secretary is the Office of
 4   the Under Secretary. During the time period relevant to this case, first James Manning (from April
 5   2017-May 2018) and then Diane Jones (from May 2018-January 2021) exercised the duties of the
 6   Under Secretary. This chart shows that several offices report to the Office of the Under Secretary,
 7   including Federal Student Aid.
 8          The second chart (Exhibit B) shows the organizational structure of Federal Student Aid
 9   (“FSA”), which is comprised of several component offices. As relevant here, one of those offices
10   is Enforcement. The third chart (Exhibit C) shows in more granular detail the operating structure
11   of FSA. At the top is the Chief Operating Officer, a position that was occupied by James Manning
12   from January 2018 through March 2019 and General Mark Brown from March 2019 through
13   March 2021. Beneath the Chief Operating Officer is the Office of the Principal Deputy to the
14   Chief Operating Officer and then four other permanent offices, specifically the Office of Student
15   Experience and Aid Delivery, the Office of Partner Participation and Oversight, the Office of Stra-
16   tegic Measures and Outcomes, and the Office of Strategy, Innovation, and Transformation. The
17   second page of the third chart (Exhibit C) shows the organizational structure of the Office of Part-
18   ner Participation and Oversight, which oversees five directorates including, as relevant here, the
19   Partner Enforcement and Consumer Protection Directorate. This is the office that is referred to by
20   the shorthand “Enforcement” in the second chart (Exhibit B). There are five “groups” under the
21   “Enforcement” directorate, including the Borrower Defense Group. Colleen Nevin held the posi-
22   tion of Director of the Borrower Defense Group from 2017 to 2020 and is now Director of Partner
23   Enforcement and Consumer Protection.
24          Taken together, these charts demonstrate the following “chain of command,” strictly in
25   terms of who a given officer directly reports to1: the Director of the Borrower Defense Group
26   directly reports to the Director of the Partner Enforcement and Consumer Protection Directorate;
27   1
       Federal agencies develop policy through a number of means, taking into account the input of any
28   number of individuals, including both those that are listed on the formal chain of command and
     those who are not.


                                        Response to May 10, 2021 Order
                                            3:21-mc-80075-WHA
              Case 3:21-mc-80075-WHA Document 46 Filed 05/12/21 Page 3 of 3




 1   who reports to the Director of the Office of Partner Participation and Oversight; who reports to the
 2   Principal Deputy to the Chief Operating Officer of FSA; who reports to the Chief Operating Of-
 3   ficer of FSA; who reports to the Office of the Under Secretary of Education; who reports to the
 4   Offices of the Secretary and the Deputy Secretary.
 5
 6   Dated: May 12, 2021                                Respectfully submitted,
 7
                                                        BRIAN D. NETTER
 8
                                                        Deputy Assistant Attorney General
 9
                                                        MARCIA BERMAN
10                                                      Assistant Branch Director
11
                                                        /s/ R. Charlie Merritt
12                                                      R. CHARLIE MERRITT
                                                        Trial Attorney
13                                                      U.S. Department of Justice
14                                                      Civil Division, Federal Programs Branch
                                                        1100 L Street, N.W.
15                                                      Washington, DC 20530
                                                        Telephone: (202) 616-8098
16                                                      Email: robert.c.merritt@usdoj.gov
17
                                                        Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28



                                        Response to May 10, 2021 Order
                                            3:21-mc-80075-WHA
